Citation Nr: 1224446	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-50 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971, to include service in the Republic of Vietnam from May 1970 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This issue was previously before the Board in June 2011 when it was remanded for additional development.

The Board notes that while the Veteran previously was represented by the North Carolina Division of Veterans Affairs, in December 2010, before certification of the appeal to the Board, the North Carolina Division of Veterans Affairs revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Any skin disorder in service was acute and resolved with no residual disability at the time of separation; the Veteran's current skin disorder was not manifested in service or for many years thereafter, and is not shown to be related to service, to include any herbicide exposure therein. 


CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.318 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2008, prior to the initial adjudication of the claim in December 2008. 

The Veteran's available service treatment records (STRs) are associated with the claims file.  The Veteran's pertinent post-service treatment records are associated with his claims file.  The Veteran underwent a VA examination in January 2012.  There is no identified, outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from May 1970 to May 1971.  STRs note that he was seen in September 1970 with complaints of urticaria every evening before bed.  It began as itching, and after scratching became hives on his arms, trunk and lower extremities.  He was unable to relate this skin disorder to food, soap, deodorant, or clothes.  The impression was urticaria of unknown etiology.  The Veteran was prescribed Benadryl and Calamine lotion.  Subsequent STRs are silent for complaints or findings related to a skin disorder.  A May 1971 separation examination report notes that clinical evaluation of the skin was within normal limits.

Private treatment records from Dr. M dated from 2004 to 2006 note that the Veteran was seen on several occasions with complaints of cysts.  A November 2004 treatment record notes that the Veteran was having a lot of problems with his skin, specifically abscesses in the area of the thoracic spine.  Medication was prescribed and a surgical consultation was recommended.  Dr. M noted that the Veteran had been exposed to Agent Orange and opined that "a lot of [the Veteran's] skin problems may be due to [such] exposure."  In November 2005 Dr. M noted the Veteran's history of Agent Orange exposure and subsequent development of inclusion cysts, four of which had been removed.  Dr. M opined that the cysts "were directly related to Agent Orange."  In February 2006 Dr. M noted that the Veteran was having a lot of problems with his skin.

A May 2006 VA outpatient treatment record notes that examination of the skin revealed no significant lesions.

A June 2006 VA Agent Orange Registry examination report notes the Veteran's complaints of a rash on his back.  Examination revealed a hyperpigmented area in the center of his back approximately the size of a half dollar.  

In a January 2007 treatment record, Dr. M reiterated that he believed the Veteran's skin disorder was due to Agent Orange exposure.  No specific examination findings pertinent to the skin were noted.

A January 2012 VA examination report notes the Veteran's history of Agent Orange exposure in service.  The examiner also noted that the Veteran had one epidermal inclusion cyst removed from his back in 1976 and four more cysts removed in subsequent years.  Examination revealed several well-healed surgical scars on the Veteran's back.  There was no evidence of recurrence of the cysts.  There was no rash and no evidence of previous chloracne.  After reviewing the Veteran's claims file, including the opinions from Dr M, the VA examiner opined that the Veteran's epidermal inclusion cysts are not at least as likely as not related to his exposure to Agent Orange in service.  The examiner noted that a "search of the pertinent literature does not find any research to support" a nexus between Agent Orange and epidermal inclusion cysts.  

Upon review of the evidence, the Board notes that although the Veteran was seen on one occasion with complaints of urticaria (hives), he received medication and no skin disorder was noted in subsequent STRs, to include a May 1971 separation examination report.  There is no post-service medical evidence of any skin disorder until November 2004, more than 30 years after the Veteran's discharge from service.  Consequently, service connection for a skin disorder on the basis that it became manifest in service is not warranted. 

Moreover, while the Veteran served in Vietnam, and is presumed to have been exposed to Agent Orange, epidermal inclusion cysts are not enumerated among the diseases the Secretary has determined are related to herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

Service connection for the claimed skin disorder may still be established by affirmative, competent and probative evidence showing that such disability was at least as likely as not related to service (including to Agent Orange exposure therein).  See Combee, supra.  The opinions of Dr. M, noted above, link the Veteran's skin disorder to in-service Agent Orange exposure, but those opinions are without any stated rationale, to include citation to specific medical literature or studies, or for that matter, to pertinent items within the record tending to prove the opinion advanced.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998). 

The more reasoned opinion, based on a review of the Veteran's claims folder, as well as medical history and examination, is that furnished by the VA examiner in January 2012.  That opinion does not link the Veteran's skin disorder to his military service, including his presumed herbicide exposure in Vietnam.  It is based on a credible and probative rationale, and it outweighs the probative value of the opinions by the Veteran's private physician which link, without any rationale, the Veteran's skin disorder to Agent Orange exposure.  In this regard, notice is taken that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). 

Furthermore, the Veteran's inclusion cysts were not manifested until more than 30 years after his discharge from active duty.  Such a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has also considered the Veteran's statements to the effect that his inclusion cysts were incurred during his military service as a result of his exposure to Agent Orange.  In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Here, as a layperson, the Veteran is not competent to provide a probative opinion regarding the etiology of the claimed skin disorder.  

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine does not apply.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


